ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respon*538dent, Chike Ijeabuonwu, Esquire, by his attorney John O. Iweanoge, II, Esquire, to suspend the Respondent for a period of thirty (30) days from the practice of law.
The Court having considered this Joint Petition, it is this 7th day of September, 2012.
ORDERED, that Respondent, Chike Ijeabuonwu, be and he is hereby suspended for a period of thirty (30) days from the practice of law in the State of Maryland.
ORDERED, that the Clerk of this Court shall remove the name of Chike Ijeabuonwu from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).